Citation Nr: 0700935	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  00-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a claimed 
disability manifested by depression.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected sling palsy of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 and November 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In December 2002 and April 
2004 the Board remanded the case for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  

Although the veteran perfected the issue of entitlement to a 
compensable evaluation for a conversion disorder, in 
correspondence received in August 2003, he withdrew his 
appeal of the issue.  A September 2003 rating decision 
granted a 10 percent evaluation for the disability.  
Therefore, the issue is no longer for appellate 
consideration.  

The issues of entitlement to service connection for PTSD and 
for a claimed disability manifested by depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's sling palsy of the left arm is not productive 
of moderate or severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for sling palsy of the left arm have not 
been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a; Diagnostic Code 8514 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection 
and increased rating, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, as well as the type of evidence VA 
would assist him in obtaining.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims, and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The RO also provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, and statements submitted by the veteran in 
support of his claims.  The Board also notes that this case 
has been remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to an evaluation in excess of 20 percent for
service-connected sling palsy of the left arm.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's sling palsy of the left arm is currently 
evaluated as 20 percent disabling under Diagnostic Code 8514.  
Under this code, incomplete paralysis of the radial nerve 
will be evaluated as 20 percent disabling if found to be 
mild, 20 percent disabling for the minor limb and 30 percent 
for the major limb if found to be moderate, 40 percent 
disabling for the minor limb and 50 percent for the major 
limb if the condition is found to be severe.  Complete 
paralysis with be evaluated as 60 percent for the minor limb 
and 70 percent for the major limb for drop of the hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger, or where the patient cannot extend the hand at 
the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.  

In this case, the veteran was afforded two VA examinations in 
connection with his claim.  The first examination was 
conducted in April 1999.  The veteran was noted to be right 
handed.  The examiner reviewed the veteran's medical history 
in the report.  Upon examination, the veteran was found to 
have full range of motion of both arms.  He could fully 
abduct and rotate his shoulders in all directions.  He was 
found to have full flexion and full extension of the elbows, 
full dorsiflexion and palmer flexion of both wrists, and good 
rotation in both wrists, although the examiner indicated a 
lack of grip strength in the left wrist as compared to the 
right.  The examiner indicated that the veteran had loss of 
sensation to fine touch and pinprick over the entire thumb 
and at the base of the thumb, but had normal sensation to the 
other fingers.  The examiner stated that the veteran could 
still have some radial nerve dysfunction at the present time.  
The examiner also indicated that the veteran's condition may 
interfere with the veteran's daily activity to some extent 
because of somewhat limited use of the left thumb because of 
numbness and tingling.  The veteran was diagnosed with 
history of radial nerve left wrist drop in the past with some 
residual sensory deficit on examination with decreased grip 
strength on the left side.

The veteran was also afforded a neurological examination in 
March 2003.   The veteran was noted to have nuchal pain 
radiating to his left arm.  Upon examination, the veteran was 
found to have normal cranial nerves and normal mentation.  
His strength was noted to be very good throughout his four 
extremities with very strong muscles indicated.  Deep tendon 
reflexes were normal throughout.  The veteran was indicated 
to have decreased perception of pain in the whole left upper 
extremity, but normal reflexes there.  The veteran was found 
to a no evidence of neurological dysfunction.  

Based on the foregoing, an evaluation in excess of 20 percent 
for sling palsy of the left arm is not in order.  In order to 
warrant a higher evaluation under Diagnostic Code 8514, the 
medical evidence must support a finding of incomplete 
paralysis of the radial nerve that is at least severe on this 
left side.  The medical in this case, however, indicates that 
the only symptoms the veteran exhibits for this condition is 
numbness and tingling in his left thumb, decreased grip 
strength on the left side, and decreased perception of pain 
in the whole left upper extremity.  Otherwise, the veteran 
was found to have full range of motion and a normal 
neurological examination.  These symptoms can only be 
considered to be mild.

In addition, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected sling palsy of the left arm is denied.


REMAND

After a review of the claims folder, the Board finds that the 
veteran's claims of entitlement to service connection for 
PTSD and for a claimed disability manifested by depression 
must be remanded for further action.

In this case, the Board observes that following the RO's 
issuance of the most recent Supplemental Statement of the 
Case in November 2001, additional evidence pertinent to the 
claims has been associated with the veteran's claims file.  
No Supplemental Statement of the Case adequately addressing 
these issues has been issued since that time and a waiver of 
RO consideration did not accompany this evidence.  In this 
regard, the Board notes that the RO issued an Supplemental 
Statement of the Case dated in July 2006, that addressed the 
veteran's sling palsy of the left arm.  This document also 
summarily denied, without analysis, the veteran's other 
claims as well.  However, because no analysis or recitation 
of pertinent law concerning the veteran's psychiatric 
conditions was included in the Supplemental Statement of the 
Case, this document is inadequate and defective for purposes 
of 38 C.F.R. § 19.31 (1) and (2).  In this situation, the law 
requires that the RO consider the evidence added to the 
record since November 2001, re-adjudicate the claims, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2006).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should then readjudicate the 
veteran's claims and, if the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


